 



Exhibit 10.1
PACIFIC SUNWEAR OF CALIFORNIA, INC.
EXECUTIVE SEVERANCE PLAN
ARTICLE 1
ESTABLISHMENT, TERM, AND PURPOSE
     1.1. Establishment of the Plan. Pacific Sunwear of California, Inc, a
California corporation (the “Company”), hereby establishes a severance plan to
be known as the “Pacific Sunwear of California, Inc. Executive Severance Plan”
(the “Plan”).
     1.2. Purpose of the Plan. The Plan is designed to provide certain severance
benefits to a select group of management or highly compensated employees of the
Company who become eligible to receive such benefits pursuant to Article 4
hereof.
     1.3. Term of the Plan. The Plan shall commence upon the date of its
approval by the Committee (the “Effective Date”), and shall continue in effect
through December 31, 2009 (such period being referred to herein as the “Term”);
provided, however, that the Term shall be automatically extended for one
(1) additional year on December 31, 2009 and on each December 31 thereafter,
unless the Company delivers written notice at least eleven (11) months prior to
the end of the Term (or extended Term, as the case may be) to each Participant
in the Plan that the Term will not be extended, and if such notice is timely
given, the Plan will terminate at the end of the Term then in effect (with no
extension or further extension, as the case may be). Notwithstanding the
foregoing, in the event that a Change in Control Event occurs during the Term
(or extended Term, as the case may be), the Term shall be extended through, and
shall end no earlier than, the first anniversary of the occurrence of such
Change in Control Event. The termination or expiration of the Term shall not
affect the rights of Participants to benefits pursuant to the Plan to the extent
the Participant’s employment is terminated during the Term.
ARTICLE 2
DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meanings set
forth below (such defined terms are in addition to terms defined elsewhere in
the Plan) unless the context clearly indicates to the contrary:

  (a)   “ADEA” means the United States Age Discrimination in Employment Act of
1967, as amended.     (b)   “Annual Bonus” means, as to a particular
Participant, the Participant’s target bonus opportunity for the Company’s fiscal
year in which the Participant’s Separation from Service occurs (or, if there is
then no such target bonus opportunity, the average annual bonus paid by the
Company to the Participant for the last three full fiscal years of the Company
prior to the Participant’s Separation from Service).

1



--------------------------------------------------------------------------------



 



  (c)   “Base Salary” means, as to a particular Participant, the Participant’s
annualized rate of base salary from the Company (or, if the Participant is
employed by a Subsidiary, from the Subsidiary) at the relevant time.     (d)  
“Board” means the Board of Directors of the Company.     (e)   “Cause” means, as
to a particular Participant, a termination of the Participant’s employment by
the Company or a Subsidiary based on a determination by the Committee, acting in
good faith and based on the information then known to it, that one or more of
the following has occurred:

  (i)   the Participant’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony;     (ii)   fraudulent conduct by the Participant in
connection with the business affairs of the Company or a Subsidiary;     (iii)  
theft, embezzlement, or other criminal misappropriation of funds by the
Participant from the Company or a Subsidiary;     (iv)   the Participant’s bad
faith refusal to perform his or her duties to the Company or a Subsidiary, or
follow the lawful orders of the Board (or board of directors of a Subsidiary by
which the Participant is employed, as applicable) or the officer or other
employee (if any) to whom the Participant reports;     (v)   the Participant’s
willful misconduct, which has, or would if generally known, materially adversely
affect the good will, business, or reputation of the Company or a Subsidiary; or
    (vi)   the Participant’s material breach of any agreement between the
Participant and the Company or any of its Subsidiaries.

  (f)   “CEO” means the Chief Executive Officer of the Company.     (g)  
“Change in Control Event” has the meaning ascribed to such term under the
Company’s 2005 Performance Incentive Plan as in effect on the Effective Date. In
no event shall a transaction or other event that occurred prior to the Effective
Date constitute a Change in Control Event. Only the first Change in Control
Event that occurs during the Term shall be considered a Change in Control Event
for purposes of the Plan; any transaction or occurrence after the first Change
in Control Event that would otherwise constitute such a Change in Control Event
shall not constitute a Change in Control Event for purposes of the Plan.
Notwithstanding any other provision herein, a transaction shall not constitute a
Change in Control Event for purposes of the Plan unless it is a “change in the
ownership or effective control” of the Company, or a change “in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



  (h)   “Change in Control Severance Multiplier” means, as to a particular
Participant, the “Change in Control Severance Multiplier” set forth in the
Participant’s Participation Agreement for the purpose of calculating the
Participant’s benefits under Section 4.2(a).     (i)   “COBRA Multiplier” means,
as to a particular Participant, the “COBRA Multiplier” set forth in the
Participant’s Participation Agreement for the purpose of calculating the
Participant’s benefits under Section 4.1(c) and 4.2(b).     (j)   “Code” means
the United States Internal Revenue Code of 1986, as amended.     (k)  
“Committee” means the Compensation Committee of the Board.     (l)  
“Disability” means, as to a particular Participant, the Participant’s inability,
because of physical or mental illness or injury, to perform the essential
functions of her customary duties to the Company or a Subsidiary, even with a
reasonable accommodation, and the continuation of such disabled condition for a
period of one hundred eighty (180) continuous days, or for not less than two
hundred ten (210) days during any continuous twenty-four (24) month period.    
(m)   “Eligible Person” means an employee of the Company or a Subsidiary.    
(n)   “ERISA” means the United States Employee Retirement Income Security Act of
1974, as amended.     (o)   “Good Reason” means, with respect to a particular
Participant, the occurrence of any one or more of the following conditions
without the Participant’s express written consent:

  (i)   a material diminution in the Participant’s authority, duties or
responsibilities;     (ii)   a material diminution in the Participant’s rate of
base compensation;     (iii)   a change in the location of the Participant’s
principal workplace for the Company (or the Subsidiary that employs the
Participant, as applicable) to a location that is more than fifty (50) miles
from the Participant’s principal workplace as of the date immediately preceding
the occurrence of a Change in Control Event and that results in an increased
commute for the Participant from his or her principal residence (except for
reasonable periods of required travel on Company business); or     (iv)   a
material breach by the Company (or, if the Participant is employed by a
Subsidiary, the Subsidiary) of any agreement with the Participant;

      provided, however, that any such condition shall not constitute “Good
Reason” unless both (x) the Participant provides written notice to the Company
of the

3



--------------------------------------------------------------------------------



 



      condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Company fails to remedy (or
fails to cause the Subsidiary that employs the Participant to remedy, as the
case may be) such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of the
Participant’s employment with the Company (or the Subsidiary that employs the
Participant, as applicable) shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than one (1) year following the
initial existence of the condition claimed to constitute “Good Reason.”

  (p)   “Participant” means any Eligible Person who is selected to participate
in the Plan as determined in accordance with Article 3.     (q)   “Participation
Agreement” means the participation agreement described in Section 3.2.     (r)  
“Separation from Service” means, as to a particular Participant, a termination
of services provided by the Participant to his or her Employer, whether
voluntarily or involuntarily, as determined by the Committee in accordance with
Section 409A of the Code and Treasury Regulation Section 1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, the
following provisions shall apply:

  (i)   For a Participant who provides services to an Employer as an employee,
except as otherwise provided in clause (iii) below, a Separation from Service
shall occur when the Participant has experienced a termination of employment
with the Employer. A Participant shall be considered to have experienced a
termination of employment for this purpose when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (A) no further services will be performed by the Participant for the
Employer after the applicable date, or (B) that the level of bona fide services
the Participant will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Participant
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).
However, if the Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed 6 months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or

4



--------------------------------------------------------------------------------



 



      by contract, the employment relationship shall be considered to be
terminated for purposes of the Plan as of the first day immediately following
the end of such 6-month period. In applying the provisions of this paragraph, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that the Participant will return to perform services
for the Employer.     (ii)   For a Participant who provides services to an
Employer as an independent contractor, except as otherwise provided in clause
(iii) below, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.     (iii)   For a Participant who provides services to an
Employer as both an employee and an independent contractor, a Separation from
Service generally shall not occur until the Participant has ceased providing
services for the Employer as both an employee and as an independent contractor,
as determined in accordance with the provisions set forth in clauses (i) and
(ii) above. Similarly, if a Participant either (A) ceases providing services for
an Employer as an independent contractor and begins providing services for such
Employer as an employee, or (ii) ceases providing services for an Employer as an
employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with clauses (i)
and (ii) above.

      Notwithstanding the foregoing provisions in this definition, if a
Participant provides services for an Employer as both an employee and as a
member of its board of directors, to the extent permitted by Treasury
Regulation Section 1.409A-1(h)(5) the services provided by the Participant as a
director shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as an employee, and the services
provided by such Participant as an employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a director, for purposes of the Plan.         For purposes of this definition,
the term “Employer” means the Company or Subsidiary that the Participant last
performed services for or was employed by, as applicable, on the date of his or
her Separation from Service, and all other entities that are required to be
aggregated together and treated as the employer under Treasury
Regulation Section 1.409A-1(h)(3).

5



--------------------------------------------------------------------------------



 



  (s)   “Severance Multiplier” means, as to a particular Participant, the
“Severance Multiplier” set forth in the Participant’s Participation Agreement
for the purpose of calculating the Participant’s benefits under Section 4.1(a)
and 4.1(b).     (t)   “Severance Period” means, as to a particular Participant,
a period of months determined by multiplying twelve (12) by the Participant’s
Severance Multiplier, with the first month of such period to be the month
following the month in which the Participant’s Separation from Service occurs.  
  (u)   “Specified Employee” means a Participant who, as of the date of the
Participant’s Separation from Service, is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i).     (v)   “Subsidiary” means
any corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned, directly or indirectly, by the Company.    
(w)   “Years of Service” means, as to a particular Participant, the number of
whole years that the Participant was employed by the Company or any of its
Subsidiaries. Years of Service shall be determined by dividing the total number
of calendar days on which the Participant was employed by the Company or one or
more of its Subsidiaries by three hundred sixty-five (365). Any fractional year
shall be disregarded.

ARTICLE 3
PARTICIPATION
     3.1. Participation. The Committee shall from time to time designate in
writing those Eligible Persons who are, subject to Section 3.2, eligible to
participate in the Plan. Notwithstanding anything else contained herein to the
contrary, the Committee shall limit the class of persons selected to participate
in the Plan to a select group of management or highly compensated employees, as
set forth in Sections 201, 301 and 401 of ERISA. Once a Participant participates
in the Plan, the Participant may not be removed from participation in the Plan
unless the Committee gives written notice to the Participant that he or she will
no longer be a Participant in the Plan, in which case the Participant shall
cease to be a Participant in the Plan on the later of the one-year anniversary
of the date of delivery of such notice to the Participant or, if a Change in
Control Event occurs during that one-year period, the first anniversary of such
Change in Control Event (unless, in each case, the termination of the
Participant’s employment occurs prior to such date in which case the Participant
shall be entitled to the benefits otherwise due under the Plan with respect to
the termination of his or her employment).
     3.2. Participation Agreement. To the extent the Committee has designated an
Eligible Person as being eligible to participate in the Plan, the Eligible
Person shall become a Participant only by promptly completing, fully executing,
and returning to the Company a participation agreement in substantially the form
attached hereto as Exhibit A (or such other form as the Committee may require
and provide for at the time it designates the Eligible Person as being eligible
to participate in the Plan).

6



--------------------------------------------------------------------------------



 



     3.3. Termination of Employment. Notwithstanding anything else contained in
the Plan to the contrary, a Participant shall not be deemed to have terminated
employment with the Company or a Subsidiary if his or her employment by the
Company or a Subsidiary terminates but he or she otherwise continues,
immediately after such termination of employment, as an employee of the Company
or another Subsidiary; provided that whether the Participant has Good Reason to
terminate employment shall be determined by comparing the Participant’s
authority, duties, responsibilities and other terms of employment after giving
effect to such change to the Participant’s authority, duties, responsibilities
and other terms of employment before giving effect to such change (in each case
relative to the Company and its Subsidiaries on a consolidated basis, not simply
with reference to the Participant’s employer).
     3.4. Benefit Offset. Notwithstanding anything else contained in the Plan to
the contrary, any severance benefits otherwise payable under the Plan to a
Participant shall be offset or reduced by the amount of severance benefits
payable or deliverable to the Participant under any other plan, program, or
agreement of or with the Company or any of its Subsidiaries.
ARTICLE 4
SEVERANCE BENEFITS
     4.1. Severance Benefits. Subject to the other provisions of the Plan, if a
Participant’s employment with the Company or a Subsidiary is terminated by the
Company or a Subsidiary without Cause (and other than due to the Participant’s
death or Disability) during the Term, the Participant shall be entitled to
receive from the Company the following severance benefits:

  (a)   A cash payment equal to (i) the Participant’s Severance Multiplier,
multiplied by (ii) the Participant’s last rate of Base Salary in effect on or
immediately prior to the Participant’s Separation from Service.     (b)   A cash
payment equal to (i) the Participant’s Severance Multiplier, multiplied by
(ii) the quotient obtained by dividing the Participant’s Base Salary (as last in
effect on or immediately prior to the Participant’s Separation from Service) by
twelve (12), multiplied by (iii) the Participant’s Years of Service as of the
Participant’s Separation from Service (up to a maximum of twelve (12) Years of
Service); provided, however, that in no event shall the amount determined
pursuant to this Section 4.1(b) for the Participant exceed an amount equal to
(x) the amount obtained by multiplying two (2), by the Participant’s Severance
Multiplier, by the Participant’s Base Salary (as last in effect on or
immediately prior to the Participant’s Separation from Service), less (y) the
amount determined for the Participant pursuant to Section 4.1(a).     (c)   A
cash payment equal to the expected aggregate cost, as reasonably determined by
the Committee, of the premiums that would be charged to the Participant to
continue medical coverage pursuant to the Consolidated Omnibus Budget

7



--------------------------------------------------------------------------------



 



      Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Participant (and, if applicable, the Participant’s eligible
dependents) as last in effect upon or immediately prior to the Participant’s
Separation from Service, for a number of months equal to twelve (12) multiplied
by the Participant’s COBRA Multiplier.     (d)   Payment or reimbursement of the
Participant’s costs for outplacement services obtained by the Participant within
the twelve (12) month period following the Participant’s Separation from Service
up to a maximum of $20,000 (in the case of a Participant who was the CEO at any
time within the twelve (12) month period prior to his or her Separation from
Service) or $10,000 (in the case of any other Participant).

     For purposes of clarity, the Participant shall not be entitled to receive
any benefits under this Section 4.1 if the Participant voluntarily terminates
his or her employment with the Company or a Subsidiary (regardless of the reason
for such voluntary termination).
     4.2. Change in Control Severance Benefits. Subject to the other provisions
of the Plan, if (1) the Participant’s employment with the Company or a
Subsidiary is terminated during the Term by the Company or a Subsidiary without
Cause (and other than due to the Participant’s death or Disability) or by the
Participant for Good Reason, and (2) such termination of employment occurs at
any time during the period commencing three (3) months before the occurrence of
a Change in Control Event and ending twelve (12) months after such Change in
Control Event, the Participant shall be entitled to receive from the Company the
following benefits:

  (a)   A cash payment equal to (i) the Participant’s Change in Control
Severance Multiplier, multiplied by (ii) the sum of (x) the Participant’s
highest rate of Base Salary in effect in the one year period preceding the
Participant’s Separation from Service, and (y) the Participant’s Annual Bonus.  
  (b)   A cash payment equal to the amount determined under Section 4.1(c),
subject to the conditions and limitations set forth in such section.     (c)  
Payment or reimbursement of the Participant’s costs for outplacement services as
provided in Section 4.1(d), subject to the conditions and limitations set forth
in such section.

     If a Participant is otherwise entitled to receive benefits under both
Section 4.1 above and this Section 4.2, the Participant shall receive the
benefits provided in this Section 4.2 and not the benefits provided in
Section 4.1.
     4.3. Termination for Other Reasons. For avoidance of doubt, the Company and
its Subsidiaries shall have no obligations (or no further obligations, as the
case may be) to the Participant under the Plan if:

  (a)   the Participant’s employment terminates for any reason prior to the
Effective Date; or

8



--------------------------------------------------------------------------------



 



  (b)   after the Effective Date,

  (i)   the Participant’s employment is terminated by the Company or a
Subsidiary for Cause;     (ii)   the Participant voluntarily terminates his or
her employment with the Company or a Subsidiary for any reason (other than a
termination for Good Reason in the circumstances provided in Section 4.2);    
(iii)   the Participant’s employment with the Company or a Subsidiary terminates
due to the Participant’s Disability or death; or     (iv)   the Participant’s
employment with the Company or a Subsidiary terminates for any reason after the
Term.

     4.4. Notice of Termination. Any termination of a Participant’s employment
by the Company or a Subsidiary for Cause or due to Disability, or by a
Participant for Good Reason, shall be communicated by Notice of Termination. For
purposes of the Plan, a “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in the Plan relied upon,
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant’s employment under the
provision so indicated.
ARTICLE 5
TIMING AND CONDITIONS OF PAYMENTS; TAXES
     5.1. Form and Timing of Severance Payments. Subject to Section 5.2 and in
each case subject to Section 5.1(d), any severance benefits described in
Section 4.1 or Section 4.2 that become payable to a Participant in accordance
with the provisions of the Plan shall be paid at the times and in the manner set
forth in this Section 5.1.

  (a)   The payments described in Sections 4.1(a) and 4.1(b) shall be paid by
the Company in cash to the Participant in a series of substantially equal
installment payments (each constituting the same approximate fraction of the
aggregate severance amount and with such installments paid not less frequently
than monthly), with the first such payment being made during the calendar month
that follows the calendar month during which the Participant’s Separation from
Service occurs and the last such payment being made at the end of the Severance
Period. Notwithstanding the foregoing provisions, if a Change in Control Event
occurs upon or at any time after the Participant’s Separation from Service, the
aggregate amount of the remaining unpaid installments shall be paid to the
Participant in cash in a lump sum not more than thirty (30) days after such
Change in Control Event.     (b)   The payments described in Section 4.2(a) and
in Section 4.1(c) or Section 4.2(b), as applicable, shall be paid by the Company
in cash to the Participant on or within the seventy four (74) days period
following the Participant’s Separation from Service.

9



--------------------------------------------------------------------------------



 



  (c)   Any payment or reimbursement to which a Participant may become entitled
pursuant to Section 4.1(d) or Section 4.2(c) shall be subject to the Company’s
expense reimbursement policies in effect immediately prior to the Participant’s
Separation from Service (or, if earlier, the date of a Change in Control Event)
and applicable to the Company’s executives generally and shall be fully paid or
reimbursed, as applicable, by the Company not later than the end of the
Participant’s third taxable year following the Participant’s taxable year in
which the Participant’s Separation from Service occurs.     (d)  
Notwithstanding any other provision herein, if a Participant is a Specified
Employee as of the date of such Separation from Service, the Participant shall
not be entitled to any distribution of his or her benefits hereunder until the
earlier of (i) the date which is six (6) months after his or her Separation from
Service for any reason other than death, or (ii) the date of the Participant’s
death. The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.         Any amounts otherwise payable to a Participant
upon or in the six (6) month period following the Participant’s Separation from
Service that are not so paid by reason of the preceding paragraph shall be paid
(without interest) as soon as practicable after the date that is six (6) months
after the Participant’s Separation from Service (or, if earlier, as soon as
practicable after the date of the Participant’s death).

     5.2. Duty to Mitigate; Release.

  (a)   Notwithstanding anything to the contrary contained in the Plan but
subject to Section 5.2(c), during the period in which a Participant is entitled
to receive any payments described in Sections 4.1(a) and 4.1(b) and prior to the
date on which all such payments have been made to the Participant pursuant to
Section 5.1(a), the Participant shall have the affirmative duty to take
reasonable efforts to seek other employment in which the Participant is
reasonably qualified or otherwise to mitigate the Participant’s right to any and
all such payments. In the event the Company believes the Participant has
breached his or her duty to seek other employment in which the Participant is
reasonably qualified or otherwise to mitigate the Participant’s right to any and
all such payments, the Company shall notify the Participant in writing (with
such notice to be given in accordance with Section 13.6 hereof) of such belief
not less than fourteen (14) days prior to the Company’s termination of any such
payments otherwise due to the Participant hereunder. Any money or other valuable
consideration earned or otherwise received by the Participant or credited to the
Participant’s account (whether presently or on a deferred basis) from the
provision of services (whether as an employee, independent contractor,
consultant, advisor, or otherwise) during such period shall be offset against
and serve to decrease the amount of any such payments. Each Participant agrees
to notify the Company in writing immediately upon receiving or earning any such
money or

10



--------------------------------------------------------------------------------



 



      other valuable consideration. For avoidance of doubt, a Participant’s duty
to mitigate any payments pursuant to this Section 5.2(a) shall terminate upon
the occurrence of a Change in Control Event.     (b)   Notwithstanding anything
to the contrary contained in the Plan but subject to Section 5.2(c), the
Company’s obligation to make any payment of benefits with respect to a
Participant under the Plan (or to continue making any such payment, as the case
may be) is subject to the condition precedent that the Participant shall have
complied with the restrictive covenants set forth in Article 8 hereof.     (c)  
Notwithstanding anything to the contrary in Sections 5.2(a) and 5.2(b) but
subject to Section 5.2(d), in no event shall the total amount actually paid by
the Company pursuant to Sections 4.1(a) and 4.1(b) to a Participant entitled to
receive any payment pursuant to such sections be less than the lesser of (i) the
aggregate amount the Participant is otherwise entitled to receive pursuant to
such sections, or (ii) Ten Thousand Dollars ($10,000), regardless of any breach
by the Participant of the Participant’s obligations under Section 5.2(a) or
Article 8, which amount each Participant agrees is good and sufficient
consideration for the release described in Section 5.2(d) and other obligations
of the Participant set forth herein.     (d)   Notwithstanding anything to the
contrary contained in the Plan, the Company’s obligation to make any payment of
benefits with respect to a Participant under the Plan is subject to the
condition precedent that (i) the Participant has fully executed a valid and
effective release (in the form attached hereto as Exhibit B or such other form
as the Committee may reasonably require in the circumstances, which other form
shall be substantially similar to that attached hereto as Exhibit B but with
such changes as the Committee may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable laws), (ii) such executed release is delivered by the Participant to
the Company so that it is received by the Company in the time period specified
below, and (iii) such release is not revoked by the Participant (pursuant to any
revocation rights afforded by applicable law). In order to satisfy the
requirements of this Section 5.2(c), a Participant’s release referred to in the
preceding sentence must be delivered by the Participant to the Company so that
it is received by the Company no later than thirty (30) calendar days after the
Participant’s Separation from Service (or such later date as may be required for
an enforceable release of the Participant’s claims under the ADEA, to the extent
the ADEA is applicable in the circumstances, in which case the Participant will
be provided with either twenty one (21) or forty five (45) days, depending on
the circumstances of the termination, to consider the release). In addition, the
Company may require that the Participant’s release be executed no earlier than
the date that the Participant’s employment with the Company terminates.

11



--------------------------------------------------------------------------------



 



     5.3. Withholding of Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to the Plan
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.
ARTICLE 6
SECTION 280G
     6.1. Application. The provisions of this Article 6 shall apply to each
Participant in the Plan other than the CEO. The CEO shall be covered by the
provisions set forth in this Article 6 only if the CEO is a Participant and is
not a party to an employment or other written agreement with the Company that
provides for “gross-up” or similar change in control provisions with respect to
Section 280G and/or Section 4999 of the Code (otherwise, such “gross-up” or
similar change in control provisions shall apply to the CEO).
     6.2. Possible Cut-Back. Notwithstanding anything contained in the Plan to
the contrary, to the extent that any payment or distribution of any type to or
for the Participant by the Company or any of its affiliates, whether paid or
payable or distributed or distributable pursuant to the terms of the Plan or
otherwise (including, without limitation, any accelerated vesting of stock
options or other equity-based awards granted by the Company to the Participant)
(collectively, the “Total Payments”) is or will be subject to the excise tax
imposed under Section 4999 of the Code (which reference includes, for purposes
of the Plan, any similar successor provision to Section 4999), then the Total
Payments shall be reduced (but not below zero) so that the maximum amount of the
Total Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Total Payments to be subject to the excise tax
imposed by Section 4999 of the Code; provided that such reduction to the Total
Payments shall be made only if the total after-tax benefit to the Participant is
greater after giving effect to such reduction than if no such reduction had been
made. Unless the Participant shall have given prior written notice to the
Company to effectuate a reduction in the Total Payments if such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity-based awards, then by
reducing or eliminating any other remaining Total Payments. The preceding
provisions of this Section 6.2 shall take precedence over the provisions of any
other plan, arrangement or agreement governing the Participant’s rights and
entitlements to any benefits or compensation; provided, however, that if the
Participant is a party to a written employment or other written agreement with
the Company that contains express provisions for a so-called “gross-up” payment
to the extent that excise taxes are imposed under Section 4999 of the Code, the
Section 280G and/or Section 4999 provisions of such employment or other
agreement shall control.
     6.3. Determination. Any determination that Total Payments to the
Participant must be reduced or eliminated in accordance with Section 6.2 and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm or consulting firm with experience in such
matters selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the

12



--------------------------------------------------------------------------------



 



Company and the Participant within fifteen (15) business days after the date
such calculation is requested by the Company or the Participant. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control Event, the Participant shall
appoint another nationally recognized accounting or consulting firm with
experience in such matters to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If a reduction or elimination of Total Payments to the Participant in accordance
with the foregoing is necessary based on the Accounting Firm’s determination,
the Accounting Firm shall furnish the Participant with a written opinion that
failure to limit the amount of the Total Payments would result in the imposition
of a tax under Section 4999 of the Code as well as the estimates of the
Participant’s after-tax net benefits before and after giving effect to such a
reduction. Any determination by the Accounting Firm shall be binding upon the
Company and the Participant. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Total Payments to the Participant
which will not have been made by the Company should have been made. The
Accounting Firm shall determine the amount of such underpayment that has
occurred and any such underpayment shall be promptly paid by the Company to or
for the benefit of the Participant. In the event that any Total Payment made to
the Participant shall be determined by the Accounting Firm to result in the
imposition of any tax under Section 4999 of the Code and a reduction of Total
Payments was otherwise required pursuant to Section 6.2 to avoid the imputation
of such tax, the Participant shall promptly repay the amount of such excess to
the Company together with interest on such amount (at the same rate as is
applied to determine the present value of payments under Section 280G or any
successor thereto), from the date the reimbursable payment was received by the
Participant to the date the same is repaid to the Company.
ARTICLE 7
PAYMENT OBLIGATIONS
     7.1. Payment of Obligations. The Company’s obligation to make any benefit
payment (or installment thereof) pursuant to the Plan shall immediately cease
upon failure by the Participant (or former Participant) entitled to such payment
to comply with Section 5.2.
     7.2. Unsecured General Creditor. Participants and their heirs, successors,
and assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Company or any Subsidiary. No assets of the
Company or any Subsidiary shall be held under any trust, or held in any way as
collateral security, for the fulfilling of the obligations of the Company under
the Plan. Any and all of the Company’s and each Subsidiary’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company or
Subsidiary, as applicable (unless pledged or restricted with respect to such
entity’s obligations other than the Plan). The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay money in the future, and the rights of the Participants and their heirs or
successors as to benefits under the Plan shall be no greater than those of
unsecured general creditors of the Company.

13



--------------------------------------------------------------------------------



 



     7.3. Other Benefit Plans. All payments, benefits and amounts provided under
the Plan shall be in addition to and not in substitution for any pension rights
under the any tax-qualified pension or retirement plan in which the Participant
participates, and any disability, workers’ compensation or other Company or
Subsidiary benefit plan distribution that a Participant is entitled to (other
than severance benefits), under the terms of any such plan, at the time the
Participant ceases to be employed by the Company or a Subsidiary.
Notwithstanding the foregoing, the Plan shall not create an inference that any
duplicate payments shall be required. Payments received by a person under the
Plan shall not be deemed a part of the person’s compensation for purposes of the
determination of benefits under any other employee pension, welfare or other
benefit plans or arrangements, if any, provided by the Company or a Subsidiary,
except where explicitly provided under the terms of such plans or arrangements.
ARTICLE 8
RESTRICTIVE COVENANTS
     8.1. Non-Competition. Each Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Subsidiaries
and accordingly agrees as follows:

  (a)   During his or her employment, the Participant will not, directly or
indirectly, (i) engage in any business for the Participant’s own account that
competes with the business of the Company or its Subsidiaries (including,
without limitation, businesses which the Company or its Subsidiaries have
specific plans to conduct in the future and as to which the Participant is aware
of such planning), (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
its Subsidiaries, (iii) acquire a financial interest in any person engaged in
any business that competes with the business of the Company or its Subsidiaries,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant, or (iv) interfere with
business relationships between the Company or any of its Subsidiaries and
customers, suppliers, partners, members or investors of the Company or its
Subsidiaries. Without limiting the generality of the foregoing, the Participant
agrees that any designer, manufacturer, wholesaler or retailer which designs,
manufactures, markets or sells specialty apparel, clothing or accessories to the
age groups between eleven (11) and thirty-five (35) and where such designer,
manufacturer, wholesaler or retailer operates within seventy-five (75) miles of
any location of the Company or any affiliate, would be “in competition with the
business of the Company” or its Subsidiaries.     (b)   Notwithstanding anything
to the contrary in the Plan or any Participation Agreement, the Participant may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its Subsidiaries which are publicly
traded on a national or regional stock exchange or on an over-the-counter
market, or an interest in a diversified mutual fund, hedge fund or pooled
investment account, if the Participant (i) is

14



--------------------------------------------------------------------------------



 



      not a controlling person of, or a member of a group which controls, such
person, fund or account and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person, fund or account.

     8.2. Anti-Solicitation. Each Participant promises and agrees that during
his or her employment, and for a period of one (1) year thereafter, he or she
will not influence or attempt to influence customers, vendors, or business
partners of the Company or any of its Subsidiaries, either directly or
indirectly, to divert their business from the Company or a Subsidiary to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company or any Subsidiary.
     8.3. Solicitation of Employees. Each Participant promises and agrees that
during his or her employment, and for a period of one (1) year thereafter, he or
she will not directly or indirectly solicit any employee of the Company or a
Subsidiary to work for any business, individual, partnership, firm, corporation,
or other entity then in competition with the business of the Company or any
Subsidiary.
     8.4. Confidentiality. Each Participant promises and agrees that he or she
will not at any time (whether during or after his or her employment with the
Company), unless compelled by lawful process, disclose or use for his or her own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, design programs, costs, marketing, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company or of any Subsidiary or affiliate of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company (or
Subsidiary or affiliate, as applicable) or which is generally known to the
industry or the public other than as a result of the Participant’s breach of
this covenant. Each Participant agrees that upon termination of his or her
employment with the Company or a Subsidiary for any reason, or upon the request
of the Company or a Subsidiary, he or she will return to the Company immediately
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, in any way relating to the business of the
Company, any Subsidiary or affiliate of the Company. Each Participant further
agrees that he or she will not retain or use for his or her account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company, any Subsidiary or
affiliate of the Company; provided, however, that the Participant may retain the
Participant’s rolodex, address books, information relating to the Participant’s
compensation or relating to reimbursement of expenses, documents relating to the
Participant’s participation in employee benefit plans or programs of the Company
or Subsidiary, any agreement between the Participant and the Company or a
Subsidiary relating to the Participant’s employment with the Company or a
Subsidiary, and other personal property provided that such items do not contain
any confidential information of the Company or a Subsidiary.
     8.5. Injunctive Relief. Each Participant expressly agrees that the Company
will or would suffer irreparable injury if he or she were to breach any of the
provisions of this Article 8 and that the Company would by reason of such
conduct be entitled, in addition to any other

15



--------------------------------------------------------------------------------



 



remedies, to injunctive relief. Each Participant consents and stipulates to the
entry of such injunctive relief prohibiting him or her from engaging in conduct
which violates any of the provisions of this Article 8.
ARTICLE 9
CLAIMS PROCEDURES
     9.1. Presentation of Claim. Any Participant (such Participant being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the benefits payable to such Claimant
pursuant to the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant. All other claims must be made within
one hundred eighty (180) days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
     9.2. Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure and the time limits applicable to such procedures set
forth in Section 9.3; and     (v)   a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse determination on
review.

16



--------------------------------------------------------------------------------



 



     9.3. Review of a Denied Claim. On or before sixty (60) days after receiving
a notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (b)   may submit written comments or other documents; and/or  
  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

     9.4. Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial sixty (60) day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:
(a) specific reasons for the decision;
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and
(d) A description of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.
ARTICLE 10
RESOLUTION OF DISPUTES
     Notwithstanding anything to the contrary contained in the Plan, the
Participant, in his or her sole discretion, may elect to have any claim or
controversy arising out of or in connection with the Plan and/or a Participation
Agreement submitted to binding arbitration and adjudicated in accordance with
this Article 10 without first having to exhaust the claims procedures set forth
in Article 9.

17



--------------------------------------------------------------------------------



 



     The Company and each Participant hereby consent to the resolution by
mandatory and binding arbitration of all claims or controversies arising out of
or in connection with the Plan and/or the Participant’s Participation Agreement
that the Company may have against the Participant, or that the Participant may
have against the Company or against any of its officers, directors, employees or
agents acting in their capacity as such, and which are not resolved under the
terms of Article 9 (or which are not required to be resolved under the terms of
Article 9, as the case may be). Each party’s promise to resolve all such claims
or controversies by arbitration in accordance with the Plan rather than through
the courts is consideration for the other party’s like promise. It is further
agreed that the decision of an arbitrator on any issue, dispute, claim or
controversy submitted for arbitration, shall be final and binding upon the
Company and the Participant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.
     Except as otherwise provided in this procedure or by mutual agreement of
the parties, any arbitration shall be before a sole arbitrator (the
“Arbitrator”) selected from Judicial Arbitration & Mediation Services, Inc.,
Orange County, California, or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Civil Procedure Code Sections 1280 et. seq. as the
exclusive remedy of such dispute.
     The Arbitrator shall interpret the Plan, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal law.
If arbitration is brought after the claim or controversy has been submitted for
review by the Committee in accordance with Article 8, the Arbitrator shall limit
his or her review to whether or not the Committee has abused its discretion in
its interpretation of the Plan and such policies, rules, and regulations;
provided, however, that the Arbitrator shall apply a de novo standard of review
with respect to any claim for benefits hereunder in connection with a Change in
Control Event. In reaching his or her decision, the Arbitrator shall have no
authority to change or modify any lawful Company policy, rule or regulation, or
the Plan. Except as provided in the next paragraph, the Arbitrator, and not any
federal, state or local court or agency, shall have exclusive and broad
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of the Plan, including but not limited to, any claim
that all or any part of the Plan is voidable. The Arbitrator shall have the
authority to decide dispositive motions. Following completion of the
arbitration, the arbitrator shall issue a written decision disclosing the
essential findings and conclusions upon which the award is based.
     Notwithstanding the foregoing, provisional injunctive relief may, but need
not, be sought by the Participant or the Company in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
resolved by the Arbitrator in accordance with the foregoing. Final resolution of
any dispute through arbitration may include any remedy or relief which would
otherwise be available at law and which the Arbitrator deems just and equitable.
The Arbitrator shall have the authority to award full damages as provided by
law. Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

18



--------------------------------------------------------------------------------



 



     The Company shall pay the reasonable fees and expenses of the Arbitrator
and of a stenographic reporter, if employed. Each party shall pay its own legal
fees and other expenses and costs incurred with respect to the arbitration.
ARTICLE 11
SUCCESSORS AND ASSIGNMENT
     11.1. Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof (the business and/or assets of which
constitute at least fifty percent (50%) of the total business and/or assets of
the Company) to expressly assume and agree to perform the Company’s obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform them if such succession had not taken place.
     11.2. Assignment by the Participant. None of the benefits, payments,
proceeds or claims of any Eligible Person or Participant shall be subject to any
claim of any creditor and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor, nor shall any
such Eligible Person or Participant have any right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments or proceeds
which he or she may expect to receive, contingently or otherwise, under the
Plan. Notwithstanding the foregoing, benefits which are in pay status may be
subject to a court-ordered garnishment or wage assignment, or similar order, or
a tax levy. The Plan shall inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If a Participant dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid to the Participant’s estate in accordance with the terms of the Plan.
ARTICLE 12
ADMINISTRATION OF THE PLAN
     12.1. Administration — General. The Company shall be the plan administrator
(within the meaning of Section 3(16)(A) of ERISA). The Company delegates its
duties under the Plan to the Committee. The Committee delegates the day-to-day
ministerial duties with respect to the Plan to the Company’s management. The
Committee and its delegates shall be named fiduciaries of the Plan to the extent
required by ERISA.
     12.2. Powers and Duties of the Committee. The Committee shall enforce the
Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the power and authority
to do the following:
     (a) To determine eligibility for and participation in the Plan;
     (b) To construe and interpret the terms and provisions of the Plan;

19



--------------------------------------------------------------------------------



 



     (c) To compute and certify to the amount and kind of benefits payable to
Participants and their beneficiaries, and to determine the amount of withholding
taxes to be deducted pursuant to Section 5.3;
     (d) To maintain all records that may be necessary for the administration of
the Plan;
     (e) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, beneficiaries or
governmental agencies as shall be required by law;
     (f) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and
     (g) To appoint a plan manager or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.
     12.3. Committee Action. Subject to Article 9, the Committee shall act with
respect to the Plan at meetings by affirmative vote of a majority of the members
of the Committee. Any action permitted to be taken at a meeting with respect to
the Plan may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. The Chairman or any other member or members
of the Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.
     12.4. Construction and Interpretation. The Committee shall have full
discretion to construe and interpret the terms and provisions of the Plan and
any and all Participation Agreements, which interpretation or construction shall
be final and binding on all parties, including but not limited to the Company
and any Participant, beneficiary or other person.
ARTICLE 13
MISCELLANEOUS
     13.1. Employment Status. Except as may be provided under any other written
agreement between a Participant and the Company or a Subsidiary (other than the
Plan and the Participation Agreement entered into with respect to the Plan), the
employment of each Participant by the Company or any Subsidiary is “at will,”
and may be terminated by either the Participant or the Company (or, if the
Participant is employed by a Subsidiary, by the Subsidiary) at any time.
     13.2. Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a

20



--------------------------------------------------------------------------------



 



valid receipt therefor the Committee may direct that such payment be made to any
person found by the Committee, in its sole judgment, to have assumed the care of
such person. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Committee and the Company.
     13.3. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     13.4. Severability. In the event any provision of the Plan or any
Participation Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of the Plan or Participation
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Furthermore, in lieu of such invalid or unenforceable
provision there will be added automatically as a part of the Plan or
Participation Agreement, as applicable, a legal, valid and enforceable provision
as similar in terms to such invalid or unenforceable provision as may be
possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of the Plan or Participation Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.
     13.5. Modification; Waiver. The Committee may from time to time amend the
Plan or any Participation Agreement in any way it determines to be advisable;
provided that no such amendment shall materially and adversely affect the rights
of any Participant (or former Participant) under the Plan or Participation
Agreement, as applicable, without that Participant’s (or former Participant’s,
as the case may be) consent. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under the Plan or any
Participation Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege preclude any other
or further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
     13.6. Notice. All notices under or with respect to the Plan or any
Participation Agreement shall be in writing and shall be either personally
delivered or mailed postage prepaid, by certified mail, return receipt
requested:

  (a)   if to the Company:

Pacific Sunwear of California, Inc.
Attention: Chief Executive Officer
3450 East Miraloma Avenue
Anaheim, California 92806

with a copy to:
Pacific Sunwear of California, Inc.
Attention: Chief Financial Officer
3450 East Miraloma Avenue
Anaheim, California 92806

(b) if to the Participant, to the address most recently on file in the payroll
records of the Company.

21



--------------------------------------------------------------------------------



 



     Notice shall be effective when personally delivered, or five (5) business
days after being so mailed. Any party may change its address for purposes of
giving future notices pursuant to the Plan and any Participation Agreement by
notifying the other party in writing of such change in address, such notice to
be delivered or mailed in accordance with the foregoing.
     13.7. Applicable Law. The Plan and any Participation Agreement hereunder
will be governed by and construed in accordance with ERISA and, to the extent
not preempted thereby, the laws of the State of California, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of California or any other jurisdiction) that would cause the laws of any
jurisdiction other than United States federal law and the law of the State of
California to be applied. In furtherance of the foregoing, applicable federal
law and, to the extent not preempted by applicable federal law, the internal law
of the State of California, will control the interpretation and construction of
the Plan and any Participation Agreement hereunder, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply. Any statutory reference in the
Plan or any Participation Agreement shall also be deemed to refer to all
applicable final rules and final regulations promulgated under or with respect
to the referenced statutory provision.
     13.8. Construction. To the extent that the Plan is subject to Section 409A
of the Code, the Plan shall be construed and interpreted to the maximum extent
reasonably possible to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.
     13.9. Headings. Headings and subheadings of the Plan and Participation
Agreements are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof or thereof, as
applicable.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute the Plan on the date first set forth above.

                                PACIFIC SUNWEAR OF CALIFORNIA, INC.,
              a California corporation  
 
                 
 
          By:      
 
               
 
                 
 
  Its:                          

22



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PARTICIPATION AGREEMENT
[Date]
                                        
                                        
                                        
Dear                     :
     You have been selected to participate in the Pacific Sunwear of California,
Inc. Executive Severance Plan (the “Plan”), subject to your execution and return
of this letter agreement (this “Participation Agreement”) to Pacific Sunwear of
California, Inc. (the “Company”). For purposes of calculating any severance
benefits you may become entitled to under Article 4 of the Plan, the following
multipliers will apply:

     
Severance Multiplier:
  [     ]
 
   
Change in Control Severance Multiplier:
  [     ]
 
   
COBRA Multiplier
  [     ]

     Note that the agreements you make by executing this Participation Agreement
will be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan. Nevertheless, you agree that your participation in the Plan (even if you
never become entitled to severance benefits pursuant to the Plan), as well as
your continued employment by the Company or one of its Subsidiaries (as such
term is defined in the Plan), each in and of itself and without the other
constitutes good and adequate consideration for the agreements you make in this
Participation Agreement.
     By signing this Participation Agreement you specifically agree that you
have received and read the Plan and agree to be bound by its terms. The Plan is
incorporated into (made a part of) this Participation Agreement by this
reference. You acknowledge and agree that the Company has not made any promises
or representations to you concerning the Plan other than as set forth in the
Plan and this Participation Agreement.
     Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned in person or via facsimile
to the Company’s [                    ] at (     )
                    -                    so that it is received no later than
[                    ]. This Participation Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



                      PACIFIC SUNWEAR OF CALIFORNIA, INC.,
        a California corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
            ACCEPTED AND AGREED:        
 
                         
Print Name:
           
 
 
 
         

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RELEASE AGREEMENT1
     This Release Agreement (this “Release Agreement”) is entered into this
      day of                     20     , by and between                     ,
an individual (“Executive”), and Pacific Sunwear of California, Inc., a
California corporation (the “Company”).
     WHEREAS, Executive has been employed by the Company or one of its
subsidiaries; and
     WHEREAS, Executive’s employment by the Company or one of its subsidiaries
has terminated and, in connection with the Company’s Executive Severance Plan
(the “Plan”), the Company and Executive desire to enter into this Release
Agreement upon the terms set forth herein;
     NOW, THEREFORE, in consideration of the covenants undertaken and the
releases contained in this Release Agreement, and in consideration of the
obligations of the Company (or one of its subsidiaries) to pay severance
benefits (conditioned upon this Release Agreement) under and pursuant to the
Plan, Executive and the Company agree as follows:
          1. Termination of Employment. Executive’s employment with the Company
terminated on [                    ,      ] (the “Separation Date”). Executive
waives any right or claim to reinstatement as an employee of the Company and
each of its affiliates. Executive hereby confirms that Executive does not hold
any position as an officer, director, employee, member, manager and in any other
capacity with the Company and each of its affiliates. Executive acknowledges and
agrees that Executive has received all amounts owed for his regular and usual
salary (including, but not limited to, any severance (other than any benefits
due pursuant to the Plan), overtime, bonus, accrued vacation, commissions, or
other wages), reimbursement of expenses, and usual benefits, and that all
payments due to Executive from the Company have been received.
          2. Release. Executive, on behalf of himself or herself, his or her
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he or she now owns
or holds or he or she has at any time heretofore owned or held or may in the
future hold as against any of said Releasees (including, without limitation, any
Claim arising out of or in any way connected with
 

1   The Company reserves the right to modify this form as to any Participant
employed outside of California.

 



--------------------------------------------------------------------------------



 



Executive’s service as an officer, director, employee, member or manager of any
Releasee, Executive’s separation from his or her position as an officer,
director, employee, manager and/or member, as applicable, of any Releasee, or
any other transactions, occurrences, acts or omissions or any loss, damage or
injury whatever), whether known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Release Agreement including,
without limiting the generality of the foregoing, any Claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, or any other federal, state or local law, regulation, or ordinance, or any
Claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability (the “Release”); provided, however, that the
foregoing Release does not apply to any obligation of the Company to Executive
pursuant to any of the following: (1) any equity-based awards previously granted
by the Company to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his or her
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (4) any rights to continued medical or dental coverage that Executive
may have under COBRA (or similar applicable state law); (5) any rights to
severance benefits payable under Section 4.1 or 4.2 of the Plan in accordance
with the terms of the Plan; or (6) any rights to payment of benefits that
Executive may have under a retirement plan sponsored or maintained by the
Company that is intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended. In addition, this Release does not cover any Claim
that cannot be so released as a matter of applicable law. Executive acknowledges
and agrees that he or she has received any and all leave and other benefits that
he or she has been and is entitled to pursuant to the Family and Medical Leave
Act of 1993.
          3. 1542 Waiver. It is the intention of Executive in executing this
Release Agreement that the same shall be effective as a bar to each and every
Claim hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him or her by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this Release Agreement (including, without limitation, the Release
set forth above) shall be given full force and effect according to each and all
of its express terms and provisions, including those related to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. SECTION 1542 provides:

2



--------------------------------------------------------------------------------



 



     “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR.”
Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement. Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts. Executive acknowledges that he or she understands
the significance and consequences of such release and such specific waiver of
SECTION 1542.
          4. [ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he or she may have arising under the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), which have arisen on or before
the date of execution of this Release Agreement. Executive further expressly
acknowledges and agrees that:
          A. In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;
          B. Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;
          C. Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;
          D. Executive was given a copy of this Release Agreement on
[                    , 20                    ]and informed that he or she had
[twenty one (21)/forty five (45)] days within which to consider this Release
Agreement and that if he or she wished to execute this Release Agreement prior
to expiration of such [21-day/45-day] period, he or she should execute the
Endorsement attached hereto;
          E. Executive was informed that he or she had seven (7) days following
the date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises his or her right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;
          F. Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal
law.]2

3



--------------------------------------------------------------------------------



 



          5. No Transferred Claims. Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
he or she shall defend, indemnify and hold the Company and each of its
affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
          6. Compliance With Participation Agreement. Executive warrants and
represents that Executive has complied fully with his or her obligations
pursuant to that certain Participation Agreement entered into by Executive in
connection with the Plan. Executive covenants that he or she will continue to
abide by the applicable provisions of such Participation Agreement and the Plan.
          7. Severability. It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
          8. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          9. Successors. This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its
 

2   Except as noted below, Section 4 will be included if the Executive is age 40
or older as of the date that the Executive’s employment by the Company
terminates or in such other circumstances (if any) as the Executive may have
claims under the ADEA. In the event Section 4 is included, whether the Executive
has 21 days, 45 days, or some other period in which to consider the Release
Agreement will be determined with reference to the requirements of the ADEA in
order for such waiver to be valid in the circumstances. The determinations
referred to in the preceding two sentences shall be made by the Company in its
sole discretion. In any event (regardless of the applicability of the ADEA in
the circumstances) the Release Agreement will include the Executive’s
acknowledgements and agreements set forth in clauses 4.A, 4.B, and 4.C.

4



--------------------------------------------------------------------------------



 



respective successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Release Agreement for
all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger, acquisition of assets, or otherwise, directly or indirectly
acquires the ownership of the Company, acquires all or substantially all of the
Company’s assets, or to which the Company assigns this Release Agreement by
operation of law or otherwise.
          10. Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF
THE STATE OF CALIFORNIA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
APPLICABLE FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL
LAW, THE INTERNAL LAW OF THE STATE OF CALIFORNIA, WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
          11. Amendment and Waiver. The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.
          12. Descriptive Headings. The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.
          13. Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
          14. Arbitration. The Company and Executive hereby consent to the
resolution by mandatory and binding arbitration of all claims or controversies
arising out of or in connection with this Release Agreement that the Company may
have against Executive, or that Executive may have against the Company or
against any of its officers, directors, employees or agents acting in their
capacity as such. Each party’s promise to resolve all such claims or
controversies by arbitration in accordance with this Release Agreement rather
than

5



--------------------------------------------------------------------------------



 



through the courts is consideration for the other party’s like promise. It is
further agreed that the decision of an arbitrator on any issue, dispute, claim
or controversy submitted for arbitration, shall be final and binding upon the
Company and Executive and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.
     Except as otherwise provided in this procedure or by mutual agreement of
the parties, any arbitration shall be before a sole arbitrator (the
“Arbitrator”) selected from Judicial Arbitration & Mediation Services, Inc.,
Orange County, California, or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Civil Procedure Code Sections 1280 et. seq. as the
exclusive remedy of such dispute.
     The Arbitrator shall interpret this Release Agreement, any applicable
Company policy or rules or regulations, any applicable substantive law (and the
law of remedies, if applicable) of the state in which the claim arose, or
applicable federal law. If arbitration is brought after the claim or controversy
has been submitted for review by the Committee (as such term is defined in the
Plan) in accordance with Article 9 of the Plan, the Arbitrator shall limit his
or her review to whether or not the Committee has abused its discretion in its
interpretation of the Plan and such policies, rules, and regulations; provided,
however, that the Arbitrator shall apply a de novo standard of review with
respect to any claim for benefits under the Plan in connection with a Change in
Control Event (as such term is defined in the Plan). In reaching his or her
decision, the Arbitrator shall have no authority to change or modify any lawful
Company policy, rule or regulation, or this Release Agreement. Except as
provided in the next paragraph, the Arbitrator, and not any federal, state or
local court or agency, shall have exclusive and broad authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this Release Agreement, including but not limited to, any claim
that all or any part of this Release Agreement is voidable. The Arbitrator shall
have the authority to decide dispositive motions. Following completion of the
arbitration, the arbitrator shall issue a written decision disclosing the
essential findings and conclusions upon which the award is based.
     Notwithstanding the foregoing, provisional injunctive relief may, but need
not, be sought by Executive or the Company in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally resolved by the
Arbitrator in accordance with the foregoing. Final resolution of any dispute
through arbitration may include any remedy or relief which would otherwise be
available at law and which the Arbitrator deems just and equitable. The
Arbitrator shall have the authority to award full damages as provided by law.
Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.
     The Company shall pay the reasonable fees and expenses of the Arbitrator
and of a stenographic reporter, if employed. Each party shall pay its own legal
fees and other expenses and costs incurred with respect to the arbitration.

6



--------------------------------------------------------------------------------



 



          15. Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.
          16. Legal Counsel. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.
          The undersigned have read and understand the consequences of this
Release Agreement and voluntarily sign it. The undersigned declare under penalty
of perjury under the laws of the State of California that the foregoing is true
and correct.
     EXECUTED this                      day of                     20     , at
Anaheim, California.

                  “Executive”    
 
                     
 
           
 
                              
 
  Print Name:        
 
                        
 
   

              PACIFIC SUNWEAR OF CALIFORNIA, INC.,
a California corporation,
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

7



--------------------------------------------------------------------------------



 



ENDORSEMENT
     I,                                         , hereby acknowledge that I was
given [21/45] days to consider the foregoing Release Agreement and voluntarily
chose to sign the Release Agreement prior to the expiration of the
[21-day/45-day] period.
     I declare under penalty of perjury under the laws of the United States and
the State of California that the foregoing is true and correct.
     EXECUTED this [     ] day of [                     200     ], at Anaheim,
California.

                       
 
  Print Name:        
 
     
 
   

8